Per Curiam:

The parties to this action were married September 3, 1910, and the decree of divorce *762from which the wife appeals was granted October 28, 1911. At the time of the marriage the husband was 74 and the wife 32 years of age. Both were born in Sweden. For several months previous to the marriage she had been his housekeeper. The husband owns three pieces of real estate, estimated to be worth six thousand dollars; the wife has no property. Shortly after the marriage the husband conveyed to the wife a five-acre tract and two town lots. Differences soon' afterwards arose between the parties and the husband brought suit for divorce, alleging gross neglect and extreme cruelty.. The answer denied the charges, and alleged a promise on the husband’s part, made before marriage, to convey the property described in the deeds to her.
The court set aside the conveyances and gave to the wife her wearing apparel and an allowance of one hundred and fifty dollars, which the husband was directed to pay her. The residue of the property was given to the husband.
The court might well have refused a decree of divorce. In our opinion the clear weight of the evidence disproved the charge of neglect of duty and of extreme cruelty also. Because of the disparity in the ages of the parties and the probability that they will never live together, we shall not disturb the divorce. The so-called division of the property, however, seems so manifestly inequitable that the judgment will be modified and the court directed to award the wife $1250, which, under all the circumstances of the case and in view of the evidence, is no more than a just and fair allowance.
The decree of divorce will be made subject to the payment to the wife of the allowance. The costs in the court below and of the appeal will be taxed against the plaintiff.